Citation Nr: 0815566	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-30 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a pulmonary/respiratory 
disorder, claimed as breathing problems, as a residual of 
asbestos exposure.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that decision the RO, in 
pertinent part, denied entitlement to service connection for 
a breathing problem.  

In his substantive appeal, the veteran had requested a Board 
hearing, but withdrew that request in August 2004.

A service connection claim for an injury to the head, also 
affecting the neck was denied in a May 2004 rating action.  
An appeal as to that claim was not perfected and it is not 
before the Board for appellate consideration.  

Several additional claims were adjudicated in a January 2008 
rating action, including an increased rating claim for a left 
knee disorder, which was denied.  In April 2008, additional 
evidence was received pertaining to this claim which was not 
accompanied by a waiver.  However, the Board points out that 
to this point, the veteran has not even filed a Notice of 
Disagreement (NOD) pertaining to the left knee claim, nor 
does the mere submission of the aforementioned evidence 
constitute a valid NOD as defined under 38 C.F.R. § 20.201.  
This matter is referred to the RO for further action as 
appropriate.


FINDINGS OF FACT

1.  There is no factual, verifiable or corroborating evidence 
of record supporting the veteran's contentions of exposure to 
asbestos during service. 

2.  There is no currently diagnosed pulmonary or respiratory 
disorder or any other disorder primarily manifested by 
breathing problems.


CONCLUSION OF LAW

A pulmonary or respiratory disorder, characterized as a 
breathing problem, was not incurred in service, to include by 
virtue of claimed asbestos exposure.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The RO provided the appellant with VCAA notice and an 
asbestos questionnaire in February 2003, prior to the initial 
decision on the claim made in March 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection, 
specifically based on the theory of exposure to asbestos.  
Specifically, the 2003 letters stated that the evidence must 
show that that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The veteran was also requested to provide 
medical evidence which included a diagnosis of a disease 
caused by asbestos.  

In addition, the RO notified the veteran in the 2003 letters 
about the information and evidence that VA will seek to 
provide.  In particular, the letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim and that VA was requesting all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

The RO also notified the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letters notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the letters indicated that it was still 
the veteran's responsibility to support his claim with 
appropriate evidence.  

The letters also requested that the veteran send to VA any 
medical reports that he had.  In addition, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  In this 
regard, the RO has informed the appellant in the rating 
decision and SOC of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.  

Further, through his statements, the veteran has demonstrated 
his understanding of what is necessary to substantiate his 
claim, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the hearing loss claim 
and thus the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, while the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his service connection claim, it does not appear 
that he was provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date.  However, since the Board concludes herein that the 
veteran is not entitled to service connection for his claimed 
disorder, any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records were obtained and were reviewed by both the RO and 
the Board in connection with his claim.  The record also 
contains pertinent and copious post-service private medical 
records and statements.  VA has also assisted the veteran 
throughout the course of this appeal by providing him with a 
SOC, which informed them of the laws and regulations relevant 
to his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.

VA regulations provide that a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (A) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4)(i).  In this case, subsections (B) and (C) were 
not met.  The service medical records do not show any lung or 
heart problems in service.  There is no independent 
verification of asbestos exposure during service anywhere in 
the veteran's file.  There is no competent evidence on file 
which indicates that the veteran's claimed pulmonary disorder 
is associated with an established event, injury, or disease 
in service or during the presumptive period.  Accordingly, it 
was not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).

The Board observes that additional evidence was received 
subsequent to the SOC issued in July 2004, which was not 
accompanied by a waiver.  However, as will be discussed 
herein, that medical evidence which was dated in 2000, prior 
to the filing of the claim for a breathing disorder in 
December 2002, and therefore is not pertinent to establishing 
the presence of a currently diagnosed breathing problem, nor 
was any breathing problem or respiratory/pulmonary condition 
even definitively diagnosed in those records.  In McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Moreover, there was no 
mention of asbestos exposure or service in those records, and 
accordingly that evidence also fails to address a nexus 
relationship to service.  Accordingly, a remand is not 
required in this case for consideration of this additional 
evidence as it was not relevant or probative as to any of the 
critical elements of the claim: service incurrence, current 
disability or etiological relationship and therefore is not 
pertinent to the ultimate disposition of the case.  Moreover, 
in a statement signed by the veteran on August 27, 2004, he 
in effect waived consideration of this evidence, in 
conjunction with his request that his appeal be sent directly 
to the Board as soon as possible.  

For the reasons noted above, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).   

Factual Background

In December 2002, the veteran filed an original service 
connection claim for a breathing disorder.  He stated that he 
had been exposed to asbestos when he was stationed aboard the 
USCG Campbell WHEC32; a World War II vintage ship out of 
Portland, Maine.  The record contains evidence from the US 
Coast Guard reflecting that the veteran served as an 
Electrician Mate - Third Class aboard the CGC Campbell (WHEC 
32).

The veteran's DD Form 214 shows that he served with the US 
Coast Guard associated with the transportation component.  

Service medical records (SMRs) show that on enlistment 
examination conducted in March 1970, clinical evaluation of 
the lungs, chest and heart were normal and an X-ray film of 
the chest was negative.  The veteran was treated for symptoms 
of cough, and chest congestion with complaints of difficulty 
breathing in June 1970, assessed as sinusitis.  X-ray films 
of the chest were taken in August 1972 to rule out a spot on 
the lung; the films were normal.  In March 1973, the veteran 
was seen for complaints including sore throat and chest 
pains.  Physical examination of the chest was clear.  The 
veteran complained of chest pains again in June 1973 and EKG 
done at that time was negative.  The May 1974 separation 
examination report indicates that clinical evaluation of the 
lungs, chest and heart were normal and an X-ray film of the 
chest was within normal limits.  The veteran denied having 
symptoms of shortness of breath.  The SMRs failed to contain 
any reference to asbestos exposure.  

Upon VA examination conducted in September 1974, the veteran 
had no complaints relating to breathing problems.  Evaluation 
of the cardiovascular and respiratory systems was normal.  A 
chest X-ray film was negative, the lungs were clear and there 
was no evidence of enlargement of the heart.  

An asbestos exposure questionnaire was issued to the veteran 
in early 2003.  The veteran responded in March 2003, 
indicating that he had served aboard the USCGC Campbell, 
which was a steam turbine driven vessel.  He mentioned that 
he preformed electrical repairs and maintenance on the 
vessel.  He indicated that he sustained asbestos exposure 
working in the boiler room.  

The record contains March and September 2003 evaluations of 
the veteran conducted by QTC.  However, at that time, the 
veteran had no complaints relating to breathing problems nor 
was any evaluation made in this regard.

In a statement provided by the veteran in March 2003, he 
indicated that he believed he had a problem with respiratory 
function, but mentioned that testing had revealed no problem.  

Private medical records from St. Jude Medical Center dated 
from April to June 2000 show that the veteran underwent 
cardiovascular evaluation and testing during that time.  X-
ray films of the chest taken in April 2000 were normal.  A 
pulmonary function study done in April 2000 revealed mildly 
labile airways consistent with sub-clinical asthma and 
chronic bronchitis.  No significant airway obstruction was 
noted although mild air-trapping was reported.  It was 
commented that the reduction in diffusing capacity suggested 
a possible mild component of emphysema.  A May 2000 radiology 
report revealed normal ventilation and perfusion lung scan.  
Chest films of the lungs taken in May 2000 showed that the 
heart size was normal and lung fields were clear.  An 
echocardiogram done in June 2000 revealed normal cardiac 
chamber sizes, mitral and aortic valves without significant 
stenosis or prolapse; normal left ventricular ejection 
fraction; no pericardial effusion, and minimal tricuspid 
regurgitation.

Legal Analysis

The veteran contends that he was sustained asbestos exposure 
while serving aboard the USCGC Campbell as an electrician and 
in maintenance which included working in the boiler room of 
that vessel.  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, as to the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain conditions, such as 
cardiovascular-renal disease, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary, however.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, 
section H, 29, referencing ch. 2, section C, 9) (last updated 
September 29, 2006) (hereinafter "M21-1MR").  Also, an 
opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The M21-1MR contains guidelines for the 
development of asbestos exposure cases.  Most relevant to 
this case, part (b) in essence acknowledges that inhalation 
of asbestos fibers can result in fibrosis, the most commonly 
occurring of which is interstitial pulmonary fibrosis or 
asbestosis.  Inhaling asbestos fibers can also lead to 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate).

Section (c) notes as important that all persons with 
significant asbestosis develop cor pulmonale, heart disease 
secondary to disease of the lung or its blood vessels, and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.  Also of significance is that 
disease-causing exposure to asbestos may be brief, and/or 
indirect.

Section (d) notes that the latency period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years between the first exposure and the development of 
the disease.

Section (e) provides that a clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include dyspnea 
on exertion, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at late 
stages, and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.

In this case, the record shows that the RO complied with M21-
1MR procedures.  The RO sent the appellant a letter in 
February 2003 requesting details regarding his claimed 
exposure to asbestos and medical evidence that shows a 
diagnosis of a disease caused by asbestos.  The veteran 
provided information as detailed above pursuant to that 
request.  

The veteran has generally maintained that he sustained 
asbestos exposure in service from working as an electrician 
in the boiler room aboard a Coast Guard vessel, which he 
believes caused a breathing disorder.  The Court has held 
that "neither Manual M21-1 nor the Circular creates a 
presumption of exposure to asbestos solely from shipboard (or 
any other type of) service.  Rather, they are guidelines 
which serve to inform and educate adjudicators as to the high 
exposure to asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see 
also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4- 
2000.

As for the veteran's claimed exposure to asbestos in service, 
this is neither presumed in any way, as discussed above, nor 
established in this case.  While the record does reflect that 
the veteran served with the US Coast Guard aboard the CGC 
Campbell and his MOS was as an electrician, the record 
contains positively no corroborative or factual evidence that 
the veteran was exposed to asbestos during active duty at any 
time.  In fact, the first mention of in-service asbestos 
exposure was claimed by the veteran more than 27 years after 
his discharge from service and in conjunction with filing his 
VA compensation claim in 2002 using this theory of 
entitlement.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  Moreover, 
no medical records or other objective documentation dated 
both prior and subsequent to 2002 reference or discuss any 
reported history of inservice asbestos exposure.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than (remote) history as reported 
by the veteran).  

The veteran's service medical records are devoid of any 
complaints, diagnoses, or treatment for any chest, lung or 
heart conditions.  It appears that the veteran complained of 
breathing problems once during service, in conjunction with 
being treated for a cold/sinusitis in 1970.  Significantly, 
the separation examination report, dated in May 1974 and a 
post service VA examination report of September 1974, 
reflects that clinical evaluation of the lungs, chest and 
heart were normal and an X-ray film of the chest was 
negative.  Accordingly, it is clear that no clinical 
abnormality of the lungs, chest or heart or primarily 
affecting the veteran's breathing function was identified or 
diagnosed in service or during the first post service year.

Post-service medical records show that pulmonary function 
testing conducted in April 2000 revealed findings believed to 
be consistent with asthma, bronchitis and possibly emphysema.  
None of these conditions were clinically diagnosed 
thereafter, or in fact even definitively diagnosed at that 
time.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the 
Court held that the requirement that a current disability be 
present is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim."  In this case, the 
record includes no current diagnosis of a breathing disorder 
since the filing of the original claim in 2002; hence the 
record does not contain evidence of the currently claimed 
disability.  The law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Thus, because the 
evidence shows that the veteran does not currently have a 
diagnosis of any breathing/pulmonary/respiratory disorder; 
service connection for that disability is not warranted.

Even if the Board were to presume that the record contained a 
current diagnosis of breathing disorder or 
respiratory/pulmonary condition, the claim would still fail 
since there is no competent medical evidence of record 
establishing or even suggesting that the claimed disorder is 
in any way etiologically related to service, to include by 
virtue of claimed asbestos exposure sustained in service.  In 
this case, no probative and/or competent evidence has been 
presented which establishes or even suggests that the 
veteran's claimed post-service breathing disorder is 
etiologically related to service.  A requirement for a 
showing of such a relationship has been repeatedly reaffirmed 
by the Court of Appeals for the Federal Circuit, which has 
held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service (or a service connected 
disability) and the disability claimed.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, the record here discloses a span of more than 25 
years since the veteran's discharge from service without any 
clinical evidence to support an assertion of continuity of 
pulmonary/respiratory symptomatology.  The fact that the 
contemporaneous records do not provide subjective or 
objective evidence that supports any recent contention that 
the veteran experienced continuous symptomatology since the 
service and reported asbestos exposure therein, is highly 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, in view of 
the lengthy period without evidence of treatment for any 
breathing disorder or for any pulmonary/respiratory 
condition, extending from approximately 1974 until 2000, 
there is no evidence of a continuity of treatment, and this 
also weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

There must be competent evidence establishing an etiological 
relationship between an injury or disease in service and the 
current disability.  The veteran, as a lay person, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, mere contentions and statements of the 
veteran, no matter how well meaning, without supporting 
medical evidence that would etiologically relate the 
currently claimed condition with conditions or events which 
occurred in or are related to service, is not competent 
medical evidence.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

After considering all the evidence under the laws and 
regulations set forth above, the Board concludes that there 
is no credible evidence showing that the veteran suffered an 
injury or disease in service (i.e., exposure to asbestos).  
Further, there is no competent medical evidence of a 
currently diagnosed breathing disorder related to service.  
In deciding whether the claimed benefits are warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for a breathing disorder is denied.

ORDER

Entitlement to service connection for a pulmonary/respiratory 
disorder, claimed as a breathing problem, as a residual of 
asbestos exposure, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


